DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 depends from multiple claims, claims 19 and claim 10.  However, claim 10 has been cancelled.  Claim 22 has not been written in a clear format and is unclear regarding whether the method depends from claim 19 or claim 10, where claim 10 is cancelled.  Appropriate correction is required so that the subject matter of claim 22 is claimed distinctly and clearly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 18, 26, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan et al. (USPN 9,112,645).
Regarding claim 1, Hassan teaches a method for a primary user device of a spectrum license used for allowing radio communication in a wireless communication network covering a local area to which the spectrum license is limited, wherein the method comprises: providing at least one spectrum compliance probe within the local area [Fig. 1B, 202 and 102 are network nodes capable of doing transmission and reception, applicant’s specification defines spectrum compliance probe as network nodes]; detecting, using the at least one spectrum compliance probe, within the local area one or both of (i) a first interference caused by a first signal originating from within the local area, wherein the first interference is not allowed by the spectrum license, and (ii) a second interference caused by a second signal originating from outside the local area, wherein the second interference is not allowed by the spectrum license [Col. 3, line 62 – Col. 4, line 16, detects interference arising from another network node or from a device that is not part of a network]; and controlling the radio communication in the 
Regarding claim 4, Hassan teaches the first interference is caused by a primary user device signal generated by the primary user device located within the local area, and wherein the controlling of the radio communication in response to the detection comprises controlling the primary user device signal in response to the detection of the first interference [Col. 9, line 50 – Col. 10, line 22].
Regarding claim 18, Hassan teaches detecting the first interference and/or the second interference comprises detecting that the first interference and/or the second interference interfere for longer than a threshold period [Fig. 5, 508, 510, and 514].
Regarding claim 26, Hassan teaches the at least one spectrum compliance probe is coupled or integral to a serving access point or user device in the wireless communication network [Col. 9, line 50 – Col. 10, line 22].
Regarding claim 37, Hassan teaches a spectrum compliance probe provided within a local area covered by a wireless communication network, wherein a spectrum license used for allowing radio communication in the wireless communication 
Regarding claim 38, Hassan teaches a control unit for controlling radio communication in a wireless communication network which covers a local area to which a spectrum license, which is used for allowing the radio communication, is limited, wherein the control unit is configured to: receive a notification, from a spectrum compliance probe, regarding a detection, within the local area, of one or both of (i) a first interference caused by a first signal originating from within the local area, wherein the first interference is not allowed by the spectrum license, and (ii) a second interference caused by a second signal originating from outside the local area [Col. 3, .
Allowable Subject Matter
Claims 2, 6, 9, 11, 15, 19, 22, 25-27, 29, 30 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukui et al. (USPN 11,012,121) teaches a terminal has antenna that receives several beams formed in the wireless base station.  The beam switching switches the beam for communication with the wireless base station among the beams received from antenna.  The electric power control unit adjusts the transmission power of the upstream signal transmitted from antenna to the wireless base station, after switching based on the reception power difference of the beam used before switching, and the beam used after switching.

Cheong et al. (US-PGPUB 2014/0294109) teaches selecting an interference space by determining transmission vector based on channel between access point and at least one user terminal, broadcasting information on selected interference space, and selecting a user terminal to be assigned a transmission opportunity for each subchannel based on leakage of interference (LIF) information when a request to send (RTS) message having the LIF information is received from at least one terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464